.
                   OFFICE   OF THE ATI-ORNEYGENERAL   OF TEXAS
                                         AUSTIN




          llionarable E. F.   tonnlny,
          oo?uaI AtafteP
          XardlB county
          Koullt80, 48xaa




,. ‘. :       ..
~UO5tiOB   rr;bOd by your ~60 of th0 mu'6 *llablow. V?o
rooontly hold in our Opinion    lfiu&or o-3760, a copy of
whiah ia omlomd, that H. B. 688 of the yorty-BirthLag-
iaimturo,l!M, would agrin b6ooplroperatln         it oubno-
tion (11 of Sootion6 thonof was amud           mo am ta nekr
fucds ateilablo for tho purpo~w of tho law for the on-
suily  blonnitaa.  Therefore, aa5umlng that suoh an amend-
mnt ia adopted and no other change is arads in the law, we
are or the opinion that such of roux bond8 as uo lligiblo
ior PUtiOiptiOB     iB the fund8 *oUld   b. Ontitled  to tho
pro rata prt lpproprlntoQby tho Aot, erd that the dla-
ltwnmnt or moh.fuadrlr raAatmqg+nthoBewd.